Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 have been canceled.
Claims 31-55 have been amended.
Claims 31-56 h are currently pending. 

Detailed Action

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31-51 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0096649 A1) in view of Borton et al. (US 2012/0035948 A1).

In claim 31, a system for evaluating emergency medical service (EMS), the system 
comprising: 

	Martin teaches:
one or more database systems comprising patient outcome information indicative of a patient’s medical condition subsequent to an EMS encounter and configured to: 
communicably couple to one or more of a vehicle safety system, a navigation system, or a computer aided dispatch system, and receive operational EMS data from the one or more of the vehicle safety system, the navigation system, and the computer 
an output device (Para. 116 and Fig. 1);  
and at least one computing device configured to communicably couple to the one or more database systems and the output device, and comprising a memory and a processor configured to: 
retrieve the operational EMS data and the patient outcome information from the one or more database systems (Para. 109-112 wherein receiving vehicle speed information, location, and patient data is taught), 
Martin does not explicitly teach however Borton teaches:
determine operational performance quality scores from the operational EMS data, wherein the operational performance quality scores are indicative of a quality of EMS dispatch and transport (Para. 117 wherein measuring performance of ambulance utilization is taught. Para. 118 and 121 teaches tracking and scoring healthcare quality. , 
determine at least one correlation between the patient outcome information and the operational performance quality scores (Para. 117 teaches measuring performance of ambulance utilization, i.e. operational performance quality scores. Para.118 teaches “combining utilization data from claims and service management data from Carehub”; i.e. operational and patient outcome information are combined. In addition, Para. 125 teaches a balanced score card for a provider is taught. The score card includes “objective measurement of care processes and outcomes”; i.e. the score card is based on more than one variable));

provide the performance improvement recommendation to the output device for a user (Para. 95 and 130). 
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the system and method for communicating and tracking information while a patient is in an ambulance as taught in Martin with the scoring and recommendation of operational parameters as taught in Borton. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 32, Martin teaches system of claim 31 wherein the one or more database systems are at least a portion of a networked cloud database structure (Martin teaches a database as seen in the abstract). Both Martin and Borton do not specifically state that a cloud database structure.  However, the Examiner takes Official Notice that it is old and well known in the art to store information on the cloud. The common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of Official Notice or failed to traverse the Examiner’s assertion of Official Notice adequately.  To adequately traverse the examiner’s assertion of Official Notice, the Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Support for the Applicant’s assertion of should be included.

As per claim 33, Martin teaches the system of claim 31 wherein the patient outcome information comprises at least one or more of patient survival data, patient recovery data, patient survival time data, or patient outcome data (Fig. 4 wherein patient data is taught). 
 
As per claim 34, Martin teaches the system of claim 31 wherein the one or more database systems are configured to receive the patient outcome information from a healthcare information system comprising patient records (Para. 18, 113, and 123). 
 
As per claim 35, Martin teaches the system of claim 31 wherein the one or more database systems comprise emergency medical information stored according to a dataset standard format (Para. 255 and 377). 
 
As per claim 36, Martin teaches the system of claim 35 wherein the dataset standard format comprises a National EMS Information System (NEMSIS) format (Para. 379 and 388). 
 
As per claim 37, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton teaches wherein the processor is configured to determine the at least one correlation based on a statistical analysis of the operational performance quality scores and the patient outcome information (para. 18, 94, and 118). The motivation to combine references is the same as seen in claim 31.

As per claim 38, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton teaches the system of claim 31 wherein the processor is configured to control the output device to provide the performance improvement recommendation as an alarm or message (claim 25 wherein displaying a recommendation is taught). The motivation to combine references is the same as seen in claim 31.
 
As per claim 39, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 31 wherein the output device is configured to provide the performance improvement recommendation as a display or sound (claim 25). The motivation to combine references is the same as seen in claim 31.
 
As per claim 40, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton teaches the system of claim 31 wherein the operational EMS data comprises a plurality of performance metrics and the processor is configured to determine the operational performance quality scores based on the plurality of performance metrics (Para. 128, 173, and 238). The motivation to combine references is the same as seen in claim 31.
 
As per claim 41, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton teaches the system of claim 40 wherein the 
 
As per claim 42, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 41 wherein the processor is configured to weight the plurality of performance metrics to determine the operational performance quality scores (Para. 89). The motivation to combine references is the same as seen in claim 31.
 
As per claim 43, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 42 wherein the processor is configured to: evaluate historic correlations between the patient outcome information and the plurality of performance metrics (claim 19 wherein “determining an 
improvement in performance from a comparison of said performance with one of a baseline performance and a performance during a specified previous time period.”); and 
adjust the weighting based on the historic correlations (Claim 89 and 95). The motivation to combine references is the same as seen in claim 31.
 
As per claim 44, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 40 wherein the operational 
compare the first operational performance quality scores to second operational performance quality scores that correspond to a second EMS organization (Para. 97 wherein peer-to-peer comparisons are made); and
evaluate the plurality of performance metrics for the first EMS organization based on the comparison (Para. 97 and 106).  The motivation to combine references is the same as seen in claim 31.
 
As per claim 45, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 44, wherein the processor is configured to: filter the operational EMS data based on a selection criteria to form a filtered EMS data set (Para. 95-98); and
 determine the first operational performance quality scores and the second operational performance quality scores based on the filtered EMS data set (Para. 95-98). The motivation to combine references is the same as seen in claim 31.
 
As per claim 46, Martin teaches the system of claim 45, wherein the selection criteria comprises one or more of a patient age, a patient medical condition, an emergency transport condition, a date range, a patient gender, a patient race, a caregiver identification, an emergency crew identification, or a patient identification (Para. 113). 
 

 
As per claim 48, Martin teaches the system of claim 40 wherein the plurality of performance metrics comprises one or more of a dispatch center time, a wheels rolling time, a time at scene, or a percutaneous coronary intervention (PCI) medical facility destination ratio (Para. 109 and 113). 
 
As per claim 49, Martin teaches the system of claim 31 wherein the vehicle safety system is configured to monitor safety and speed parameters of at least one EMS vehicle; the navigation system is configured to determine location and routing information for the at least one EMS vehicle; and the computer aided dispatch system is configured to track a location and status of the at least one EMS vehicle (Para. 109-111). 
 
As per claim 50, Martin the system of claim 31 wherein the processor is configured to: communicably couple to one or more of a patient charting system, a patient monitoring system, or a healthcare information system;
receive clinical EMS data from the one or more the patient charting system, the patient monitoring system, or the healthcare information system (Fig. 4 wherein clinical data is received);

Martin does not explicitly teach however Borton teaches:
merge the clinical performance quality scores and the operational performance quality scores to determine composite scores (Para. 95, 117, and 125);
 determine at least one correlation between the patient outcome information and the composite scores (Para. 95, 117, and 125); and 
generate the performance improvement recommendation based on the at least one correlation between the patient outcome information and the composite scores (Para. 95 and 130). The motivation to combine references is the same as seen in claim 31.
 
As per claim 51 Martin teaches the system of claim 50, wherein the one or more database systems are configured to receive the patient outcome information from the one or more of the patient charting system, the patient monitoring system, or the healthcare information system (abstract). 
 
As per claim 53, Martin teaches the system of claim 50, wherein the clinical EMS data comprises performance metrics for one or more of a time to twelve lead electrocardiogram (ECG), symptom onset documentation, vital sign documentation, twelve lead ECG documentation, aspirin administration, or protocol compliance (Para. 24 and 121). 
 

 
As per claim 55, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 50 wherein the composite scores comprises one or more of an EMS safety score, an EMS service delivery score, an EMS response time score, an EMS airway management score, an EMS trauma care score, an EMS stroke care score, an EMS pediatric care score, an EMS cardiac arrest care score, and an EMS customer satisfaction score (Para. 17, 96, 124, and 134). The motivation to combine references is the same as seen in claim 31.
 
As per claim 56, Martin teaches the system of claim 50, wherein the patient monitoring system comprises a medical monitor or a defibrillator (Para. 112).

Claim Objections
Claim 52 includes subject matter that is free of prior art. Specifically the references fail to teach EMS data comprises a performance metric for a timing of a drug administration and the performance improvement recommendation comprises an adjustment of the timing of the drug administration as seen in claim 52. 
Borton teaches tracking provider performance and recommending actions to improve performance. Borton teaches a scorecard for a provider that combines both 

Response to Arguments
Applicant argues that the references fail to teach “determine at least one correlation between the patient outcome information and the operational performance quality scores”. The Applicant states that the references fail to teach any sort of relationship between patient outcomes and EMS operational performance. The Examiner respectfully disagrees. Borton in paragraph 117 teaches measuring performance of ambulance utilization, i.e. operational performance quality scores. Paragraph 118 teaches “combining utilization data from claims and service management data from Carehub”; i.e. operational and patient outcome information are combined. In addition, paragarph125 teaches a balanced score card for a provider is taught. The score card includes “objective measurement of care processes and outcomes”; i.e. the score card is based on more than one variable).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686